Citation Nr: 0622587	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-02 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to separate 10 percent evaluations for tinnitus 
of each ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to January 
1974.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which continued a 10 percent rating for the 
veteran's service-connected tinnitus.

In October 1983, the RO granted service connection for 
bilateral tinnitus with an evaluation of 10 percent, 
effective July 28, 1982.  In January 2003, the veteran sought 
separate 10 percent ratings for each ear, for his service-
connected tinnitus.


FINDING OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under 38 C.F.R. § 4.87, Diagnostic Code 6260 (2005).  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §§ 1155, 5103. 5103A (West 2002); 38 C.F.R. 
§4.87, Diagnostic Code 6260; Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  The United States Court 
of Appeals for Veterans Claims (Court) has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  As will be shown below, the Board 
finds that the veteran is already receiving the maximum 
schedular disability rating available for tinnitus under the 
applicable rating criteria.  Further, regardless of whether 
the veteran's tinnitus is perceived as unilateral or 
bilateral, the outcome of this appeal does not change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).

The Claim

Tinnitus is evaluated under 38 C.F.R. 4.87, Diagnostic Code 
6260 (2005), which was revised, effective June 13, 2003, to 
clarify existing VA practice that only a single 10 percent 
evaluation is assigned for tinnitus, whether the sound is 
perceived as being in one ear, both ears, or in the head.  
Id., Note (2).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10 percent rating 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 13, 2003, versions of 38 C.F.R. 4.87, Diagnostic 
Code 6260, required that VA assign dual 10 percent ratings 
for "bilateral" tinnitus where it was perceived as 
affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on Court precedent that may 
ultimately be overturned on appeal, the Secretary of VA 
imposed a stay at the Board on the adjudication of tinnitus 
claims affected by Smith.  The specific claims affected by 
the stay essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

In June 2006, the Federal Circuit reversed the Court's 
decision in Smith, and affirmed VA's long-standing 
interpretation of 38 C.F.R. 4.87, Diagnostic Code 6260, as 
authorizing only a single 10 percent rating for tinnitus, 
whether perceived as unilateral or bilateral.  Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing United 
States Supreme Court precedent, the Federal Circuit explained 
that an agency's interpretation of its own regulations was 
entitled to substantial deference by the courts as long as 
that interpretation was not plainly erroneous or inconsistent 
with the regulations.  Finding that there was a lack of 
evidence in the record suggesting that VA's interpretation of 
Diagnostic Code 6260 was plainly erroneous or inconsistent 
with the regulations, the Federal Circuit concluded that the 
Court erred in not deferring to VA's interpretation.

As a consequence of that holding, in July 2006, the Secretary 
rescinded the stay that had been imposed on all claims 
affected by the Court's decision in Smith, and directed the 
Board to resume adjudication of the previously stayed claims 
consistent with VA's longstanding interpretation that a 
single 10 percent disability rating is the maximum rating 
available under 38 C.F.R. 4.87, Diagnostic Code 6260, 
regardless of whether the tinnitus is perceived as unilateral 
or bilateral.   

In view of the foregoing, the Board concludes that the 
version of 38 C.F.R. 4.87, Diagnostic Code 6260, in effect 
prior to June 2003, precludes an evaluation in excess of a 
single 10 percent for tinnitus.  Therefore, the veteran's 
claim for separate 10 percent ratings for each ear for his 
service-connected tinnitus must be denied under both the new 
and old versions of the regulation.  As the disposition of 
this claim is based on the law, and not the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

The appeal is denied.


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


